Citation Nr: 1111373	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-50 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Meniere's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a June 2010 statement, the Veteran stated that he wished to file claims for service connection for depression, anxiety, stress, and vertigo, respectively.  The claims file indicates that the RO has yet to develop these issues.  Therefore, these issues are referred to the RO for further development.  

In September 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the Central Office in Washington, DC.  A transcript has been procured and is of record.  At the September 2010 Board hearing, the Veteran submitted additional evidence along with a waiver of RO review.  


FINDINGS OF FACT

1.  The Veteran did not develop Meniere's syndrome during service, and did not experience chronic symptomatology of Meniere's syndrome during service.  

2.  The Veteran has not experienced continuous symptomatology of Meniere's syndrome since service.  

3.  The Veteran's current Meniere's syndrome is not related to service.  


CONCLUSION OF LAW

Meniere's syndrome was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in October 2008 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding disability rates and effective dates required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  At the September 2010 Board personal hearing, the Veteran's representative asked that the claim be remanded so that VA might procure the Veteran's Army National Guard medical records.  (Hearing Transcript, page 4).  The Board finds that this is not necessary.  The Veteran essentially is claiming that he developed Meniere's syndrome during his service in the U.S. Navy, between September 1981 and September 1983.  

In the January 2009 VA medical examination report, the Veteran stated that he served in the Army National Guard from 1977-80.  The claims file also contains a certificate indicating that the Veteran received an honorable discharge from the Army National Guard in September 1981.  The certificate also stated that the Veteran's National Guard Unit was the 228th S&T Battalion.  In January 1985, to assist the Veteran in a previous unrelated claim, VA contacted the National Guard to procure his National Guard treatment records.  In February 1995, the National Guard responded to VA's request for information, notifying VA that the Veteran was not a member of the 228th S&T and could not be otherwise identified.  Regardless, the Board notes that the Veteran's National Guard records, if any exist, are not relevant to the claim before the Board.  The Veteran indicates that his current disorder arose not during his Guard service, but during his subsequent service in the Navy.  Therefore, the National Guard records are not relevant to the Veteran's current claim for service connection for Meniere's syndrome that is asserted to have been incurred during active service from 1981 to 1983.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (holding that the duty to assist requires VA to obtain records only if there is a reasonable possibility that the records could help the Veteran substantiate his claim for benefits).  Therefore, a further remand to procure records that could not be procured earlier despite VA's reasonable attempts would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
	
In order to assist the Veteran, VA provided a January 2009 VA audiology examination to determine the nature and etiology of the Veteran's claimed Meniere's syndrome.  The examination involved a review of the claims file, an interview with the Veteran, and a thorough physical examination.  After these steps were completed, the VA examiner wrote a report, offered a medical opinion regarding diagnosis and the etiology of the disability, and provided bases for the diagnoses and opinion.  Under these circumstances, there is no duty to provide an additional medical opinion regarding the claimed disorders.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

During the September 2010 Board personal hearing, the Veteran contended that another VA examination was necessary.  The Veteran implied that the audiologist who conducted the examination was not qualified to give an examination.  VA does utilize audiologists to conduct compensation examinations.  The Board notes that the audiologist, whose findings were approved by a supervisor with a doctorate in audiology, is qualified to give such an examination so this is not a reason for deeming the examination to be inadequate.  See Cox v. Nicholson, 
20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  

Also, the Veteran stated that the audiologist told him at the start of the examination that she did not feel qualified to give an examination or offer an opinion as to the etiology of the Veteran's disorder.  (Hearing Transcript, page 8).  The Board does not find the Veteran's statements to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that the Board is required to assess the credibility of proffered evidence in the context of the record as a whole).  First, the Board notes that the January 2009 VA audiologist does not express any doubts about her own abilities in the examination report.  In fact, the January 2009 VA audiologist's opinion is thorough, citing both the clinical evidence and contradictions in the Veteran's statements about his medical history.  Second, as will be explained below, as the Veteran has, throughout the pendency of this appeal, made statements that are inconsistent with both his own statements and the evidence in the record, the Board does not find the Veteran's regarding the January 2009 VA audiologist's statements to be credible.  Id.  

Regarding the September 2010 Board personal hearing, in Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the September 2010 Board personal hearing, the Acting VLJ specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Both the Acting VLJ and the Veteran's representative specifically queried the Veteran regarding the current extent of his service-connected disability, specifically exploring how it might be related to service.  Therefore, the Acting VLJ substantially complied with the requirements of Bryant. 

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the service connection claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Meniere's Syndrome

The Veteran essentially contends that, during service in the US Navy from 1981 to 1983, he developed vertigo symptomatology equivalent to Meniere's syndrome.  He contends that this disorder was either misdiagnosed or went undiagnosed by service examiners.  The Veteran asserts that he experienced head trauma in September 1983, and contends Meniere's syndrome might be linked to that trauma.  

Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for Meniere's syndrome.  The Board finds that the Veteran did not in fact develop Meniere's syndrome or chronic symptomatology of Meniere's syndrome during service.  

At the September 2010 Board personal hearing, the Veteran stated that he experienced dizziness and fainting spells, symptomatology he associates with Meniere's syndrome, during service in 1982.  (Board Hearing Transcript, pages 3, 5).  The Veteran also testified that, in January 1983, he experienced in-service symptoms of Meniere's syndrome, specifically a severe headache and numbness and tingling, and that the service examiners misdiagnosed the illness at the time.  Alternatively, the Veteran stated that he experienced head trauma in September 1983.  He contended that the disorder might be linked to that trauma.  

The Board finds that the Veteran's service treatment records do not support the Veteran's contentions of in-service incurrence or symptomatology of Meniere's syndrome.  The September 1981 service entrance medical examination report indicates that the Veteran had some right ear high frequency sensorineural hearing loss upon entry into service; however, the examiner did not note Meniere's syndrome.  In a contemporaneous report of his medical history, the Veteran denied experiencing any dizziness or fainting spells.  The Veteran's service treatment records contain no report indicating dizziness or fainting spells.  

In a January 1983 service treatment record, the Veteran reported experiencing many symptoms, including a productive cough for one week, a headache for one day, tingling in both hands, a painful back for two months, a runny nose, and a general malaise.  After an examination to include a review of the Veteran's symptoms, the service examiner diagnosed an upper respiratory infection.  The Board notes that the Veteran's service treatment records contain no mention of any subsequent treatment for headaches or tingling in the hands for the remainder of service.  

In a September 1983 service treatment record, the service examiner noted that the Veteran had been in a fight with injuries to the right eye and right ankle.  At the time, the Veteran did not report any Meniere's symptomatology.  Subsequent service treatment records indicate treatment for the Veteran's right eye, but no treatment for Meniere's syndrome.  In a subsequent October 1983 service discharge examination report, the service examiner found no abnormalities, other than right ear sensorineural hearing loss, a history of alcoholism, a history of refractive error, and a history of rheumatic fever.  In a contemporaneous October 1983 report of his medical history, the Veteran specifically denied experiencing any dizziness or fainting spells.  As the Veteran did not report any fainting or dizzy spells during service, and, in fact, specifically denied experiencing such symptomatology upon discharge, the Board finds the Veteran's recent assertions, made for compensation purposes, chronic Meniere's syndrome symptomatology during service are outweighed by the more contemporaneous in-service histories and complaints given by the Veteran during service, including those made in service for treatment purposes, as well as the absence of any notation in the contemporaneous service treatment records of Meniere's symptoms.  Because the Veteran's recent assertions of in-service symptomatology are outweighed by other, more contemporaneous lay and medical evidence, the Board finds that Veteran's assertions of in-service symptomatology of Meniere's syndrome not to be credible.  

Moreover, the Board finds that the Veteran has not experienced continuous Merniere's symptomatology since service.  In a September 2008 VA treatment record, the Veteran reported experiencing recurrent dizzy spells over the past 15 years, worsening over the past few years.  He stated that, during attacks, he would experience vertigo, usually lasting for a few minutes.  After an examination, the VA examiner diagnosed Merniere's syndrome.  

Although the September 2008 VA treatment record indicates a history of Meniere's symptomatology manifesting in 1993, this is a decade after the Veteran's discharge from service, which is inconsistent with the Veteran's later assertion, made solely for compensation purposes, of having experienced Meniere's symptomatology since discharge.  (Board Hearing Transcript, page 9-10).  The Board finds the Veteran's statements regarding continuous symptomatology since service to lack credibility.  First, the Board finds that the statements given to the September 2008 VA examiner have greater credibility than the Veteran's more recent statements, as they were provided for the purposes of acquiring treatment, rather than for the purpose of obtaining compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Also, the Board notes that, in a January 2009 VA medical examination report, the Veteran initially told the VA examiner that he first experienced vertigo in 1985.  When the VA examiner reminded the Veteran that 1985 was after his date of discharge, he then stated that the disorder began in 1982 or 1983.  The Board finds that the Veteran's apparent readiness to change his assertions regarding the date of onset to match the timeline that would better serve his compensation claim seriously undermines both his general credibility and his credibility on the specific question of whether Meniere's symptoms were continuous after service separation.  See Madden, 125 F.3d at 1481.

In addition, the Veteran's other statements regarding the onset of his Merniere's symptoms are inconsistent with his own accounts and the evidence of record.  At the September 2010 Board personal hearing, the Veteran testified that he first started experiencing dizzy spells during service and that such spells continued thereafter.  (Board Hearing Transcript, pages 5-6).  Again, the Board notes that, in an October 1983 report of his medical history upon discharge, the Veteran specifically denied experiencing any dizziness or fainting spells.  In an October 2008 statement, the Veteran stated that he specifically sought connection for "dizzy spells and mussel (sic) spasms" in 1985.  Reviewing the evidence of record, the Board notes that the Veteran filed a claim with VA in September 1984, seeking service connection for pulled muscles, muscle spasms, and a possible curvature of the spine and fluid deposits.  The RO denied the Veteran's claims in 1985.  On his written claim for benefits and in all documentation regarding his claim prior to the 1985 rating decision, the Veteran made no mention of dizzy spells.  As the Veteran did not include Meniere's symptoms, such as dizziness, in his September 1984 claim for benefits, the Board finds that his October 2008 assertion that he sought service connection for this disorder in 1985 to lack credibility.  More importantly, as the Veteran did not report experiencing dizzy spells in his September 1984 claim for benefits, the Board finds that his account of experiencing continuous Meniere's symptomatology both before and after discharge from service lacks credibility.  

In the October 2008 statement, the Veteran also stated that Meniere's syndrome caused the muscle spasms he experienced in 1985 because muscle spasms were symptoms of Meniere's syndrome.  In doing so, the Veteran attempted to indicate that, even if he did not include "dizzy spells" in his initial claim for benefits, he applied for service connection for Meniere's syndrome in 1984.  The Board does not find this to be credible.  

As noted above, the Veteran claimed that he experienced muscle spasms in 1984. At the November 2010 Board personal hearing, the Veteran stated that he had a condition believed to be epilepsy and was treated for it by VA examiners soon after service.  He also indicated that, in 2001, VA examiners diagnosed him with Tourette's Syndrome.  (Board Hearing Transcript, page 6).  At a May 2010 hearing before a decision review officer (DRO) and at the November 2010 Board hearing, the Veteran stated that the jerking of his muscles were symptoms of Meniere's syndrome.  (DRO hearing, page 7-8; Board Hearing Transcript, page 10).  He stated that a VA doctor told him that his epilepsy/Tourette's symptomatology was caused by Meniere's syndrome and, therefore, he should apply for service connection.  (Board Hearing Transcript, page 6).

First, the Board notes that the record contains no evidence that the Veteran has been diagnosed with epilepsy.  Also, the record contains no indication of diagnosis or treatment for Tourette's syndrome until July 2005.  In a July 2005 VA treatment record, a VA examiner diagnosed Tourette's syndrome and specifically indicated that VA records contained no record of treatment for this disorder.  As the Veteran's statements implying years of treatment for these disorders are directly contradicted by the evidence of record, the Board finds his credibility to be severely weakened.  See Madden at 1481.  

Most importantly, the record does not contain any notation from a medical professional stating that Meniere's syndrome causes muscle ticks or spasms, as claimed by the Veteran.  In Horowitz v. Brown, 5 Vet. App. 217, 222 (1993), citing Webster's Dictionary, the Court noted that Meniere's syndrome is "marked by recurrent attacks of dizziness, tinnitus, and deafness."  The Board notes that, in defining Meniere's syndrome, the Court did not recognize muscle tics or spasms as symptoms.  Moreover, reviewing the treatment evidence, in the September 2008 VA treatment record, first diagnosing the Veteran with Meniere's syndrome, a VA examiner noted that the Veteran experienced recurrent vertigo and dizziness.  In diagnosing Meniere's syndrome, the September 2008 VA examiner did not make any notation indicating that muscle spasms were somehow related to the disorder.  In a subsequent October 2008 VA treatment record, the Veteran reported both vertigo and jerking of the left arm.  After examination, the VA examiner diagnosed two separate disorders, specifically recurrent vertigo, compatible with Meniere's syndrome, and left arm jerking of undetermined etiology.  The Board finds no evidence in the record, other than the Veteran's own statements, indicating that muscle spasms, claimed in 1985, were related to Meniere's syndrome.  As the Veteran's statements claiming such a connection are contradicted by both the medical evidence of record and the symptoms for Meniere's noted by the Court, the Board finds that the Veteran's statements lack credibility.  

Finally, the Board finds that the evidence indicates that the Veteran's current Meniere's syndrome was not related to service.  In a January 2009 VA medical examination report, the VA examiner wrote that the Veteran contended that his service-connected tinnitus was actually a symptom of his Meniere's syndrome.  The Veteran indicated that tinnitus began during service and, in an August 2008 rating decision, the RO granted service connection, finding that the tinnitus disorder was related to hearing loss due to in-service noise exposure.  The January 2009 VA examiner noted reviewing the claims file.  She reported that the service treatment records did not include any mention of dizziness or complaints of dizzy spells.  She also highlighted the September 2008 VA treatment record, indicating a 1993 date of onset for symptoms of vertigo.  During an interview, the Veteran told the January 2009 VA examiner that he first noticed experiencing dizziness in 1985.  When she mentioned that 1985 was after his discharge from service, the Veteran stated that the he actually noticed the dizzy spells in 1982 or 1983.  He indicated that his current medications made his memory flawed.  After examination, the examiner diagnosed asymmetric sensorineural hearing loss, right ear worse than left ear, of moderate to severe degree above tested frequencies in the right ear and of mild degree in the left.  

Having reviewed the evidence, the VA examiner opined that it was less likely than not that the Veteran's tinnitus was representative of early onset of Meniere's disease.  In reviewing the clinical evidence, the examiner noted that the Veteran had a pre-existing, high-frequency right ear hearing loss disorder upon entry into service.  The VA examiner stated that high-frequency hearing losses were commonly associated with noise exposure and tinnitus.  Although the Veteran stated that he noticed tinnitus while in service, the VA examiner further noted that the service treatment records contained no reports of dizziness.  In addition, the examiner noted that the Veteran had been inconsistent in relaying the date of onset, setting it at 1993, then 1985, and finally 1982-83.  Considering this evidence, the VA examiner opined that it was more likely than not that the Veteran developed Meniere's disease after service.  Considering the thoroughness of the examination, the review of the claims file, and the rationale provided with citation to the clinical record, the Board finds the January 2009 VA examiner's opinion to be of substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).

As stated in the January 2009 VA medical examination report, the Veteran's in-service tinnitus disorder was less likely than not representative of early onset of tinnitus.  The Veteran did not experience any incident causing Meniere's syndrome during service and did not experience chronic symptomatology of the disorder, such as dizziness, during service.  The Board notes that, although the Veteran experienced a blow to the right eye during service, service examiners did not note any complaints of dizziness or vertigo during service; and, at discharge, the Veteran specifically denied experiencing any dizzy spells.  The Veteran did not experience symptomatology of Meniere's syndrome until years after service, as evidenced by the Veteran's failure to file for service connection for Meniere's syndrome in September 1984 and the Veteran's own comments, indicating onset in 1993.  The only medical evidence of record, including an opinion regarding the etiology of the Veteran's Meniere's syndrome, finds that it is not related to tinnitus in service and did not begin during service.  

As the preponderance of the evidence weighs against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the claims for service connection for Meniere's syndrome must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for Meniere's syndrome is denied.   


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


